Citation Nr: 0405062	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-06 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to Department of Veterans Affairs (VA) 
dependency and indemnity compensation. 

2.  Entitlement to VA death pension benefits.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an action by the VA Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

The death certificate shows that in April 1982, the alleged 
veteran, J. E. P., was the victim of a homicide.  The death 
certificate also shows that his wife was J. M.  

A Marriage License shows that J. E. P. and J. D. M. were 
married in December 1973.

The appellant claims that she was married to J. E. P. from 
1963 until his death.  She states that she and J. E. P. never 
got a divorce.  Therefore, she claims that by virtue of J. E. 
P.'s death, she is entitled to VA dependency and indemnity 
compensation or death pension benefits.

In July 2001, the RO received the appellant's claim for VA 
dependency and indemnity compensation and for death pension 
(VA Form 21-534).  She stated that J. E. P.'s service dates 
were unknown.  She reported that in November 1963, she had 
married J. E. P. in McAlester, Oklahoma.  She stated that she 
had lived with him until his death.  She also stated that in 
January 1987, she had married E. M. and had lived with him 
until his death in January 1997.  Copies of her marriage 
certificates have not been associated with the claims folder 
and the dates of J. E. P.'s alleged service have not been 
verified.

The VA has a statutory duty to assist a claimant in the 
development of a claim.  Upon receipt of a complete or 
substantially complete application for benefits, the VA shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the VA that is necessary to 
substantiate the claim.  As part of that notice, the VA shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the VA, in accordance with 38 U.S.C.A. § 5103A and any 
other applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003).  Further duties to assist a 
claimant in the development of a claim are set forth in 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159.

Although the appellant submitted a substantially complete 
application for VA dependency and indemnity compensation or 
death pension in July 2001, she was not informed of the VA's 
duty to assist her in the development of her claim until July 
2003.  Almost immediately thereafter, her appeal was 
transferred to the Board's offices in Washington, D.C.  Such 
actions effectively denied her procedural due process 
required by 38 U.S.C.A. §§ 5103 and 5103A and 38 C.F.R. 
§ 3.159.  Therefore, any subsequent decisions could be 
potentially prejudicial to the appellant.  Accordingly, 
additional development of this appeal is warranted, prior to 
further consideration by the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  The following 
actions are to be performed:

1.  Ensure compliance with the VA's 
duties to assist the appellant in the 
development of her claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.

2.  Through official channels, such as 
the service department or the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, obtain proof of J. E. 
P.'s service dates.  Also request that 
the appellant submit any such proof in 
her possession.  The efforts to obtain 
proof of J. E. P.'s service dates must 
continue until it is obtained, unless it 
is reasonably certain that such proof 
does not exist or that further efforts to 
obtain such proof would be futile.  
38 U.S.C.A. § 5103(b)(3) (West 2002).  If 
proof J. E. P.'s service dates does not 
exist or is otherwise unavailable, that 
fact must be noted in writing and 
associated with the claims folder.

3.  Through official channels, such as 
the city or county government, obtain 
proof of the appellant's marriage to the 
veteran, as well as any proof of 
dissolution of that marriage.  Also 
obtain proof of any subsequent marriage 
entered into by the appellant, including 
her subsequent marriage to E. M.  If, 
after making reasonable efforts, the VA 
is unable to obtain such proof, it shall 
so notify the claimant.  In so doing, the 
VA must identify the records that it is 
unable to obtain; briefly explain the 
efforts made to obtain those records; and 
describe any further action to be taken 
by the VA with respect to the claim.  
38 U.S.C.A. § 5103(b)(2) (West 2002).  

4.  When all of the requested actions 
have been completed, undertake any other 
indicated development and then 
readjudicate the issues of entitlement to 
VA dependency and indemnity compensation 
and entitlement to death pension.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, she must 
be furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any remanded issue.  It must be 
emphasized, however, that the appellant has the right to 
submit any additional evidence and/or argument on such 
issues.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



